Citation Nr: 9934502	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  90-53 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for arthritis of the 
right shoulder.  

2. Entitlement to service connection for arthritis of the 
left shoulder.  

3. Entitlement to service connection for arthritis of the 
left arm.  

4. Entitlement to service connection for arthritis of the 
right arm.  

5. Entitlement to service connection for residuals of a 
broken nose.  

6. Entitlement to an increased rating for degenerative joint 
disease of the cervical spine with traumatic 
radiculopathy, left upper extremity, currently evaluated 
as 20 percent disabling.  

7. Entitlement to an increased rating for degenerative joint 
disease of the cervical spine with traumatic 
radiculopathy, right upper extremity, currently evaluated 
as 20 percent disabling.  

8. Entitlement to a rating in excess of 10 percent for 
anosmia.  

9. Entitlement to a rating in excess of 10 percent for status 
post carotid endarterectomy with cerebrovascular 
insufficiency, dizziness, and blurred vision.  

10.  Entitlement to a rating in 
excess of 10 percent for degenerative joint disease of the 
lumbar spine.  

11.  Entitlement to a compensable 
rating for degenerative joint disease of the dorsal spine.  

12.  Entitlement to a compensable 
rating for a cerebral concussion.  

13.  Entitlement to a compensable 
rating for multiple healed fractures of ribs 4, 5, 6, 7 on 
the left and 8, 9 on the right.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to October 1945.  He also had one or more brief periods of 
active duty for training each year as a member of the New 
York Army National Guard from July 1949 to September 1962, 
the most important for purposes of this appeal having been in 
September 1962.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1990 rating decision, 
in which the RO, inter alia, denied the veteran service 
connection for arthritis of the left and right shoulder.  The 
veteran filed an NOD in August 1990, and an SOC was issued by 
the RO in November 1990.  The veteran filed a substantive 
appeal, also in November 1990.  Thereafter, the veteran's 
appeal came before the Board, which, in a May 1991 decision, 
remanded the appeal to the RO for additional development.  A 
supplemental statement of the case (SSOC) was issued in 
September 1992.  On return to the Board in February 1994, the 
appeal was remanded a second time to the RO for additional 
development, to include preparation of a comprehensive SSOC 
addressing all claims for service connection and increased 
disability evaluations, to include citation of all regulatory 
criteria pertinent to, and evaluations assigned for each, and 
the rationale for all decisions reached.  Thereafter, in 
November 1997, the RO undertook a rating action with respect 
to the veteran's claim.  The RO issued SSOC's in January and 
April 1999.  

In addition, the Board notes that the issues with respect to 
degenerative joint disease of the cervical spine with 
traumatic radiculopathy, left upper extremity; degenerative 
joint disease of the cervical spine with traumatic 
radiculopathy, right upper extremity; arthritis of the arms 
(bilateral); residuals of a broken nose, anosmia; status post 
carotid endarterectomy with cerebrovascular insufficiency, 
dizziness, and blurred vision; degenerative joint disease of 
the lumbar spine; degenerative joint disease of the dorsal 
spine; cerebral concussion; and multiple healed fractures of 
the ribs, left and right, will be discussed in the Remand 
section of this decision.

Furthermore, the veteran was denied service connection for a 
buttock injury, residuals of a broken breastbone, and 
arthritis of the elbows in November 1997.  Those issues are 
currently not in appellate status.

Finally, in a statement submitted to the RO in May 1999, the 
veteran filed informal claims of service connection for 
bilateral hip and knee disorders.  Also, in an Informal 
Hearing Presentation, dated in September 1999, the issue of 
service connection for a shoulder disorder (bilateral), 
secondary to the veteran's degenerative joint disease of the 
cervical spine, was also raised.  While not before us at this 
time, these issues are referred to the RO for additional 
development as is deemed warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in October 1998, radiographic studies 
revealed no evidence of arthritic changes in the veteran's 
shoulders.  

3. There is no competent medical evidence of record that the 
veteran currently suffers from arthritis of the shoulders.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for arthritis of the left and/or right shoulder.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records during his 
active service periods, both with the Regular Army (1940-45) 
and the New York Army National Guard (1949-62), reflects 
that, in September 1962, he was medically treated following 
an automobile accident.  The accident occurred when a jeep in 
which the veteran was riding was struck by a 1/4-ton truck, 
causing the jeep to overturn, with the veteran being pinned 
underneath.  He was admitted and treated at Griffiss Air 
Force Base hospital, and was subsequently discharged with 
diagnoses of simple fractures of the left 4, 5, 6, 7 ribs; 
contusion of the neck and abdomen; and a forehead abrasion.  
Later that month, the veteran was hospitalized at St. Luke's 
Hospital and, following treatment, was diagnosed at discharge 
as suffering from a cervical sprain, a cerebral concussion, 
and multiple rib fractures on the left (4, 5, 6, 7) and right 
(8, 9, 10).  

In April 1963, following his discharge from the New York Army 
National Guard, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) to the 
RO, in which he filed claims for service connection for neck, 
back, and head injuries associated with his jeep accident.  
These included a cervical sprain, cerebral concussion, and 
multiple rib fractures.  He also noted that he was unable to 
use his left three fingers normally, or his left arm.  

Later that month, April 1963, the RO received a Certificate 
of Attending Physician from Dale Bouton, M.D.  Dr. Bouton 
reported that the veteran was still having a considerable 
amount of pain and distress in his neck and upper 
extremities, due to the injury to his cervical spine and 
cervical nerve roots, as well as numbness in his hands and 
arms, and weakness associated with the pain.  Dr. Bouton's 
diagnosis was cervical and lumbar sprain, and multiple 
fractures of the ribs on the left (4, 5, 6, 7) and right (8, 
9, 10).  

Thereafter, in May 1963, the veteran was medically examined 
for VA purposes and diagnosed with a cerebral concussion, no 
residual; and traumatic radiculopathy of the cervical roots, 
left and right.  

In an August 1963 rating decision, the veteran was service 
connected for traumatic radiculopathy, cervical roots, left 
and right, each separately evaluated as 20 percent disabling; 
and also service connected for multiple rib fractures (left 
and right) and a cerebral concussion, each of which was 
evaluated as noncompensable.  

In November 1967, the RO received a VA Medical Center (VAMC) 
Castle Point discharge summary, dated that same month.  The 
summary's listed diagnosis was radicular neuropathy at C4-C6, 
due to traumatic degenerative disc at C4-C6.  In June 1986, 
the veteran requested an increased rating for his service-
connected disabilities.  The following month, the RO received 
VAMC Castle Point medical records, dated in May and June 
1986.  These records reflected a diagnosis of cervical and 
lumbar spondylosis, as well as degenerative joint disease of 
the hands.

In an August 1986 rating decision, the RO confirmed and 
continued the veteran's assigned disability ratings.  He 
appealed the decision as to the issues of traumatic 
radiculopathy of the cervical roots, left and right and, in 
January 1988, underwent a medical examination for VA 
purposes.  The examiner's diagnosis was degenerative changes 
in the cervical spine by X-ray, with no orthopedic condition 
found in the upper extremities.  Statements from the veteran 
during this period reflected complaints of severe pain in his 
neck, lower back, and arms, as well as numbness in both his 
hands, all claimed as due to arthritis.  He also complained 
of anosmia, and of trauma to his buttocks and breastbone as a 
result of his jeep accident.  In October 1988, the veteran 
filed an informal claim for arthritis of the shoulders and 
arms, as well as cerebrovascular insufficiency.  His appeal 
subsequently came before the Board, which, in a July 1989 
decision, denied an increased rating for traumatic 
radiculopathy of the cervical roots, left and right.  

Thereafter, in June 1990, the RO undertook a rating action 
with respect to the additional claims of service connection 
filed by the veteran for arthritis of the left and right 
shoulders, as well as arthritis of the left and right arms, 
and cerebrovascular insufficiency.  In its decision, the RO 
denied the veteran's claims.  The veteran appealed the 
decision and, in a VA Form 9 (Appeal to the Board of 
Veterans' Appeals), received in November 1990, he reported 
that he had been told by a number of doctors that the pain in 
his upper extremities and joints was due to arthritis 
secondary to his jeep accident in 1962.  He further reported 
that he was being treated for arthritis of the shoulders, 
arms, and back.  

Thereafter, the veteran's appeal came before the Board, which 
clarified the issues on appeal as entitlement to service 
connection for arthritis of the low back, shoulders, and 
arms; plus anosmia and cerebrovascular insufficiency, as well 
as increased ratings for traumatic radiculopathy of the 
cervical roots, both right and left.  In a May 1991 decision, 
the Board remanded the veteran's appeal to the RO for 
additional development.  The development included 
certification of the veteran's active duty periods, obtaining 
additional VA and non-VA treatment records, and a 
comprehensive medical examination.  

Thereafter, the RO received VAMC Castle Point medical 
records, dated from October 1967 to May 1991.  These records 
revealed diagnoses of, and treatment for, cervical 
spondylosis with radiculopathy.  The veteran was noted to use 
manual cervical traction at home and to wear a cervical 
collar; he also took Indocin and Naprosyn.  A radiographic 
study, dated in February 1987, revealed a normal left 
shoulder.  An electromyographic study, undated, revealed 
findings compatible with mild C-6 radiculopathy on the left 
side.  

In November 1991, the veteran was medically examined for VA 
purposes.  He complained of pain in his neck, arms, 
shoulders, and lower back.  In particular, on clinical 
evaluation, he was noted to be able to put his arms behind 
his neck.  In addition, there was no atrophy of the upper or 
lower arm.  There was good power in grip of the hands.  A 
radiographic study of the left shoulder revealed some 
spurring at the medial aspect of the left humoral head.   It 
was noted that this finding was unchanged from January 1988.  
A radiographic study of the right shoulder was normal.  The 
examiner's diagnosis was radiculopathy of the left and right, 
secondary to degenerative joint disease of the cervical 
spine, post-traumatic; degenerative joint disease of the 
lumbar spine, post-traumatic; anosmia, post-traumatic; 
prolonged post-concussion syndrome; and cerebrovascular 
insufficiency.  

Subsequently, in a September 1992 rating action, the RO 
denied the veteran service connection for arthritis of the 
left and right shoulders, arthritis of the left and right 
arms, and a broken nose.  In addition, increased ratings for 
degenerative joint disease of the cervical spine with 
radiculopathy, both left and right upper extremity; cerebral 
concussion; and multiple rib fractures, were also denied.  
Furthermore, the RO service connected and awarded a 10 
percent disability rating for anosmia, cerebrovascular 
insufficiency, and degenerative joint disease of the 
lumbosacral spine; and also service connected the veteran for 
degenerative joint disease of the dorsal spine, awarding a 
noncompensable disability rating.  The RO issued an SSOC that 
same month.  In October 1992, the veteran filed an NOD with 
respect to the RO's decision.  He also reported that his left 
arm, from his shoulder to his fingers, was sore continuously, 
with four of his fingers numb.  His right arm also exhibited 
the same condition, but was not as severe.  The veteran 
indicated that he had been told by doctors that his pain was 
caused by arthritis.  

Thereafter, the veteran's appeal was returned to the Board, 
which, in a February 1994 decision, remanded the appeal to 
the RO for further action, particularly preparation of a 
comprehensive SSOC addressing all claims for service 
connection and increased evaluations, to include discussion 
of all pertinent regulatory criteria and evaluations assigned 
for each, as well as the rationale for its decisions.  

In April 1994, the RO received additional medical records 
from the Castle Point VAMC, many duplicative, dated from 
October 1967 to April 1994.  These records noted the 
veteran's continued complaints of neck, shoulder, and back 
pain.  In particular, an April 1994 record noted the 
veteran's complaints of pain and stiffness over his neck and 
lower back, with numbness over his left arm.  His neck was 
noted as having fairly good mobility, with some discomfort.  
The veteran reported that his TENS (transcutaneous electrical 
nerve stimulation) unit and cervical home traction had been 
helping him very much.  The examiner's diagnosis was cervical 
spondylosis with left C-6 radiculopathy, and lumbar 
spondylosis, with chronic pain syndrome.  

Thereafter, the RO received medical reports from St. Luke's 
Hospital; John Bivona, M.D.; and Philip Totonelly, M.D.; 
dated from August 1988 to July 1991.  These reports noted the 
veteran undergoing a right carotid endarterectomy and a 
carotid sonography, and being treated for coronary syndrome.  
In August 1994, the veteran submitted to the RO a VAMC Castle 
Point radiographic study of the cervical spine, dated in July 
1994.  The study's impression was degenerative arthritis of 
the cervical spine.  

In March 1996, the RO contacted the veteran by letter and 
asked him to clarify which issues he wished to pursue on 
appeal.  The RO noted in the letter that it believed the 
veteran was raising the following issues:  stroke in the 
right eye, arthritis of the left and right shoulder, and 
arthritis of the left and right arm.  In May 1996, the 
veteran submitted a statement to the RO, in which he listed 
all his reported medical conditions which he believed had 
resulted from or were associated with his jeep accident in 
1962.  These were arthritis of the joints in the left and 
right shoulder, plus the left and right elbow, and fingers, 
with numbness in both hands; stroke of the right eye with 
plaque in three veins of the eye due to pinching of blood 
vessels in neck; dizziness from arthritis pinching blood 
vessels in neck; degenerative disease of the dorsal spine; 
many fractured ribs; fractured nose; and injury to the breast 
bone; degenerative joint disease of the cervical spine with 
radiculopathy, both left and right; low back pain; and loss 
of sense of smell.  

In July 1996, the veteran was medically examined for VA 
purposes.  During a spinal examination, the veteran 
complained of neck and lower back pain, with radiation of 
pain to the left shoulder and both upper extremities as far 
as the hands.  Furthermore, he complained of feelings of 
numbness and tingling in both upper extremities.  Range of 
motion of the cervical spine was forward flexion to 30 
degrees, extension to 20 degrees, left lateral bending to 20 
degrees, right lateral bending to 30 degrees, left lateral 
rotation to 30 degrees, and right lateral rotation to 40 
degrees.  In addition, reflexes of the biceps and triceps 
were depressed, and there was decreased motion in both 
shoulders noted, with pain reported by the veteran when they 
were moved passively.  There was marked dorsal and lumbar 
paravertebral muscle spasm, with pain and limitation on 
motion.  A radiographic study of the veteran's right shoulder 
was normal, while a study of the left shoulder revealed 
degenerative osteoarthritis.  The examiner's diagnosis was 
degenerative arthritis of the cervical spine, and bilateral 
rib fractures, clinically healed. 

In addition, in July 1996, the veteran also underwent a VA 
cranial nerves examination.  The examiner's findings noted 
bilateral C5-6, C6-7, C7-T1 cervical radiculopathy, 
degenerative joint disease of the cervical and lumbo-sacral 
spine with post-traumatic contribution, and possible 
positional vertebrobasilar insufficiency secondary to 
vertebral artery stenosis and/or compression on extension.  
No myelopathy was reported evident.  

Thereafter, the RO received medical records from St. Luke's 
Hospital, dated from May to September 1996.  These records 
noted the veteran's treatment for heart related disorders, 
including extracranial cerebrovascular disease, transient 
ischemic attack, valvular heart disease, and hypertension.  
An operative report, dated in September 1996, indicated the 
veteran had undergone a left carotid endarterectomy.  

In August 1997, the RO received VAMC Castle Point medical 
records, many duplicative, dated from October 1967 to March 
1997.  These records noted the veteran as receiving continued 
treatment for radiculopathy, with degenerative changes in his 
cervical spine.  In particular, a radiographic study of the 
cervical spine, dated in July 1994, noted that degenerative 
changes had increased as compared to a prior study in 
February 1987.  A radiographic study of the chest, in May 
1996, revealed old bilateral rib fractures due to trauma.  A 
treatment note, dated in December 1996, reflected the 
veteran's complaints of numbness in both his hands, the left 
being more severe, with a poor grip.  Furthermore, a VA 
examination report, dated in July 1996, reflecting an 
evaluation of the veteran's sense of smell, reported that the 
veteran's performance during testing was considered 
equivalent to functionally total anosmia.  

In a November 1997 rating decision, the RO denied the 
veteran's increased rating claims for degenerative joint 
disease of the cervical spine with radiculopathy, both left 
and right; anosmia; status post carotid endarterectomy with 
cerebrovascular insufficiency, dizziness, and blurred vision; 
degenerative joint disease of the dorsal spine; healed 
multiple rib fractures; and a cerebral concussion.  In 
addition, the RO also denied service connection for a buttock 
injury, broken breastbone, and arthritis of the left and 
right shoulders, and deferred a rating for arthritis of the 
left and right elbows.  Furthermore, the RO increased the 
veteran's disability rating for degenerative joint disease of 
the lumbar spine from 10 percent to 20 percent.  

Subsequently, the RO received VAMC Castle Point and VAMC 
Hudson Valley medical records, some duplicative, dated from 
May 1996 to October 1998.  These records reflected the 
veteran's continued complaints and treatment for cervical and 
lumbar pain, with radiculopathy symptomatology to his arms 
and hands.  The veteran was noted to be taking Tylenol #3 and 
using moist heating pads, as well as using a TENS unit, 
cervical pillow, and overhead manual cervical traction.  An 
electrodiagnostic study, in February 1997, revealed no 
finding of carpal tunnel syndrome or peripheral neuropathy in 
either of the upper extremities.  

In October 1998, the veteran underwent a joints examination 
for VA purposes.  The veteran reported his medical history 
with respect to his shoulders, and indicated that his joint 
pain became exacerbated with lifting, pushing, pulling, and 
bad weather.  He did not complain of elbow pain.  On clinical 
evaluation, his left shoulder was asymmetric.  Abduction was 
reported to 130 degrees, adduction to 35 degrees,  flexion to 
80 degrees, extension to 35 degrees, internal rotation to 45 
degrees, and external rotation to 30 degrees.  Evaluation of 
the right shoulder revealed a full range of motion with no 
swelling or deformity.  The impingement sign, in the right 
and left shoulder, was negative.  Evaluation of the veteran's 
elbows revealed no swelling or deformity, with flexion to 135 
degrees, and pronation and supination to 90 degrees.  An 
associated radiographic study of the veteran's shoulders 
(bilateral) revealed no evidence of hypertrophic changes or 
erosive changes, but some mild osteopenia.  A radiographic 
study of the veteran's elbows (bilateral) revealed a 
prominent anterior fat pad on the right elbow which was noted 
to suggest an effusion.  There was no evidence of acute 
fracture or loose bodies, but evidence of mild osteopenia. 

In summarizing the examination's findings, the examiner noted 
that the veteran's claims folder had been reviewed, and that 
the veteran's elbows did not exhibit any evidence of post-
traumatic arthritis of the elbows.  The veteran was also 
noted not to have exhibited any muscle injury of the biceps 
or triceps of the left arm.  The examiner concluded that the 
veteran had radicular symptoms from the cervical spine, and 
that his weakness and pain in the shoulder area were 
secondary to radiculopathy of the cervical spine which 
occurred during the jeep accident in 1962.  

Thereafter, in January 1999, the RO issued an SSOC, in which 
service connection for arthritis of the shoulders and elbows 
was reported as denied.  These were the only issues addressed 
in the SSOC.  

In March 1999, the RO received VAMC records from the Montrose 
and Hudson Valley facilities, many duplicative, dated from 
January 1997 to March 1999.  These records reflected the 
veteran's continued complaints and treatment for cervical and 
lumbar pain, with radiculopathy symptomatology in his arms 
and hands.  The veteran was also noted also to be receiving 
treatment for cardiac-related disorders.  

In April 1999, an additional SSOC was issued by the RO, which 
again addressed only the issues of service connection for 
arthritis of the shoulders and elbows.  

II.  Analysis

The present appeal arises from original claims for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The law provides that a veteran shall be 
presumed to have been in sound condition at the time of 
acceptance for service, except for defects noted at that time 
or where clear and unmistakable evidence demonstrates that 
the disability or disease existed prior to service and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Following a review of the evidence, the Board finds that the 
veteran's claims of service connection for arthritis of the 
left shoulder and right shoulder are not well grounded.  In 
reaching this conclusion, we have reviewed the veteran's 
service medical records, which do not reflect manifestation 
of, or treatment for, arthritis of the shoulders.  The 
medical evidence reflects that the veteran currently suffers 
from degenerative disc disease of the cervical spine with 
radiculopathy, which affects his upper extremities.  In 
addition, on VA examination in October 1998, the examiner 
reported that the veteran had radicular symptoms from the 
cervical spine, and that his weakness and pain in both 
shoulders was secondary to this radiculopathy.  Furthermore, 
there were no arthritic findings shown on X-rays of the 
veteran's shoulders, and no evidence has been submitted that 
would otherwise reflect that the pain and weakness 
experienced by the veteran in his shoulders is other than 
that caused by his cervical radiculopathy.  

The Board is cognizant that, in July 1996, the veteran was 
diagnosed with degenerative osteoarthritis of the left 
shoulder.  Thus, there is a question as to whether the 
veteran does or does not suffer from that disorder, given the 
most recent radiographic findings.  In any event, even if we 
were to assume that he does suffer from arthritis of the left 
shoulder, the record would indicate that the disorder was not 
diagnosed until some 34 years following the accident in 1962, 
and no medical examiner has linked it, etiologically, to the 
accident.  As a result, the veteran's claim with respect to 
his left shoulder would still fail.  

The Board thus concludes, given the lack of treatment in 
service for arthritis, and no current evidence of a 
disability from the disease in the veteran's shoulders, that 
the veteran has not satisfied the threshold requirement for a 
well-grounded claim under the applicable law as interpreted 
in Caluza.  While we do not doubt the sincerity of the 
veteran's contentions, and his belief that he currently 
suffers from arthritis of the shoulders and that it is 
service related, our decision must be based upon competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service.  In this instance, there is a 
lack of medical evidence establishing that the veteran 
suffers from arthritis of the shoulders.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski; 
Montgomery v. Brown, both supra.  In addition, the veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for arthritis of the shoulders, regardless of the fact 
that he is currently not shown to be suffering from a 
disability that may be service connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability, "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau, Montgomery, supra.

In absence of well-grounded claims, the Board does not have 
jurisdiction to adjudicate them.  Boeck v. Brown, 6 Vet.App. 
14 (1993); Grivois v. Brown, 5 Vet. App. 136 (1994).  
Accordingly, as a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claims for service connection for arthritis 
of the shoulders must be denied.  See Epps v. Gober, supra.

ORDER

Entitlement to service connection for arthritis of the left 
shoulder is denied.  

Entitlement to service connection for arthritis of the right 
shoulder is denied.  


REMAND

As noted in the Factual Basis of this decision, on appeal 
before the Board in May 1991 were the issues of entitlement 
to service connection for arthritis of the low back, 
shoulders and arms; plus anosmia and cerebrovascular 
insufficiency, as well as increased ratings for traumatic 
radiculopathy of the cervical roots, both right and left.  
The Board subsequently remanded the veteran's appeal to the 
RO for additional development.  In September 1992, the RO 
issued a rating decision.  See Factual Basis, supra.  An SSOC 
was also issued that same month.  However, the SSOC did not 
identify any issue(s).  It was therein reported that the RO's 
rating action, a copy of which is not in the claims file, had 
granted service connection for loss of smell (anosmia), 
"degenerative joint disease of the thoracic and lumbosacral 
spine," and cerebrovascular insufficiency, and that these 
claims were being "removed as issues in this appeal."  
Although the SSOC made references to prior SOC's, in none of 
those were citations given to pertinent law and regulations 
or to appropriate disability ratings.  In October 1992, the 
veteran notified the RO that he disagreed with the September 
1992 rating decision.  

Subsequently, the veteran's appeal returned to the Board, 
which, in a February 1994 decision noted that it could not 
adequately address the veteran's appeal given the lack of 
pertinent evidence and adjudicative actions in the claims 
file.  It thus remanded the veteran's appeal to the RO, which 
was instructed to clarify the issues on appeal and prepare a 
comprehensive SSOC addressing all claims for service 
connection and increased evaluations, to include all 
pertinent regulatory criteria and evaluations assigned for 
each, as well as the rationale for its decisions.  The RO 
thereafter issued a rating decision in November 1997.  See 
Factual Basis, supra. However, subsequently issued SSOC's 
addressed only the issues pertaining to arthritis of the 
shoulders and elbows.  

We must be mindful that the Court of Appeals for Veterans 
Claims has definitively held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand order.  Where the remand orders of 
the Board are not fully complied with, the Board itself errs 
in failing to insure compliance.  See Stegall v. West, 11 
Vet.App. 268 (1998).  As provided by 38 C.F.R. § 19.31 
(1999), a supplemental statement of the case (SSOC) will be 
furnished to the appellant and the representative, if any, 
when additional pertinent evidence is received after an SOC 
has been issued, or the most recent SSOC has been issued.  In 
addition, in situations such as this, where the veteran has 
filed an NOD, and the necessary SOC or SSOC has not been 
issued, the Court has held that the Board must remand, rather 
than refer, the matter to the RO for the issuance of an SOC.  
See, e.g., Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).

Thus, the Board finds, with respect to degenerative joint 
disease of the cervical spine with radiculopathy, left and 
right; degenerative joint disease of the lumbar spine; 
anosmia; arthritis of the arms (bilateral); and status post 
carotid endarterectomy with cerebrovascular insufficiency, 
dizziness, and blurred vision, that these issues are 
currently in appellate status, dating back to at least May 
1991.  Therefore, in keeping with the February 1994 remand 
order, a comprehensive SSOC addressing these issues must be 
issued.  

With respect to the issues of degenerative joint disease of 
the dorsal spine; healed multiple rib fractures (left and 
right); cerebral concussion, and broken nose, these issues 
have not yet been perfected for appeal, and the RO should 
reexamine these claims to determine whether additional 
development or review is warranted, above that already taken.  
If no preliminary action is required, or when it is 
completed, the RO should prepare an SOC in accordance with 
38 C.F.R. § 19.29, except as to any matter which is resolved 
by granting the benefits sought on appeal, or as to which the 
NOD is withdrawn.  See 38 C.F.R. § 19.26 (1999); Stegall, 
supra.  If, and only if, a timely substantive appeal is 
received, then these claims should thereafter be certified to 
the Board for appellate review.  See 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1999).

The Board notes that, in a Statement in Support of Claim (VA 
Form 21-4138) received by the RO in May 1999, the veteran 
expressed concern that his claim and his appeal have been 
pending for a number of years.  We are sympathetic to the 
veteran's concern, but must observe that, to some extent, the 
delay in this matter has arisen from his inconsistent 
communications with the RO as to the issues he wishes to 
pursue.  In addition, he appears to misunderstand the law in 
some respects.  For example, he asserts that the ratings for 
his various service-connected disabilities should  "add up" 
to more than the combined 60 percent currently assigned.  It 
thus appears he is unaware that 38 C.F.R. § 4.25 specifies 
the method in which separate disability ratings are combined, 
and that they are not simply added to each other to calculate 
the overall rating.  Also, in response to his concern that 
any increase in his VA compensation may have an impact upon 
his military retirement pay, we must point out that such 
result is required by 38 C.F.R. § 3.700, which bars 
duplicative receipt of compensation and retired pay.

These and other issues as to the law and regulations 
affecting the veteran's entitlement to benefits could, no 
doubt, be explained to the veteran by his appointed 
representative, the Disabled American Veterans.  We note that 
a National Service Officer of that organization, in a 
statement in lieu of VA Form 646 presented to the RO in July 
1999, addressed a number of legal issues in this appeal (but 
not the two matters discussed in the previous paragraph).  
The representative also stated, as the Board has previously, 
that there is some uncertainty as to which issues the veteran 
continues to pursue.  The Board appreciates the extensive 
efforts of both the RO and the representative, and we trust 
that the representative will continue to be proactive in this 
case, and will, on remand, assist the veteran and the RO in 
resolving the pending issues to the extent possible, before 
the appeal is again certified to the Board.

Accordingly, for the reasons stated, the aforementioned 
issues are REMANDED to the RO for the following action:  

1. With respect to issues of degenerative joint 
disease of the cervical spine with 
radiculopathy, left and right; degenerative 
joint disease of the lumbar spine; anosmia; 
arthritis of the left and right arm; and 
status post carotid endarterectomy with 
cerebrovascular insufficiency, dizziness, and 
blurred vision, the RO should review the 
record of evidence and argument received 
since the last rating decision with regard to 
these issues and undertake additional 
development which appears to be indicated, if 
any.  Whether additional VA examinations 
should be sought is left to the discretion of 
the RO.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him, and his representative, with an 
SSOC, in accordance with 38 U.S.C.A. § 7105 
(West 1991).  These issues/claims should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

2. With respect to the issues of degenerative 
joint disease of the dorsal spine; healed 
multiple rib fractures (left and right); 
cerebral concussion, and broken nose, the RO 
should review the record of evidence and 
argument received since the last rating 
decision with regard to these issues and 
undertake additional development which 
appears to be indicated, if any.  Whether 
additional VA examinations should be sought 
is left to the discretion of the RO.  If no 
preliminary action is required, or when it is 
completed, the RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29, unless the 
matter is resolved by granting the benefits 
sought on appeal, or the NOD is withdrawn.  
However, the claims should be certified to 
the Board for appellate review if, and only 
if, a timely substantive appeal is received.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until she receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

